Fourth Court of Appeals
                                San Antonio, Texas
                                       April 26, 2016

                                    No. 04-15-00136-CV

                              Gerald HARRINGTON, M.D.,
                                       Appellant

                                             v.

   Sandra SCHROEDER and Duane J. Ramos, Individually and as All Heirs to the Estate of
                           Sylvia Ramos, Deceased,
                                   Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-06284
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice
              Jason Pulliam, Justice


       The court has considered the appellant's motion for en banc reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court